PER CURIAM:
Marcus D. Thomas appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Specifically, we conclude that Thomas has presented no evidence that Defendants fabricated the documents submitted in support of their motion for summary judgment and that the district court did not err in denying Thomas’ motions for appointment of counsel and to subpoena *161witnesses. Accordingly, we deny Thomas’ motion for appointment of counsel and affirm for the reasons stated by the district court. Thomas v. Ross, No. I:13-cv00989-TSE-MSN, 2015 WL 5786638 (E.D.Va. Sept. 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.